EXHIBIT 10.7

AMENDMENT NO. 1

THIS AMENDMENT NO. 1, dated as of September 20, 2010 (this “Amendment No. 1”),
is entered into by and among TOYS “R” US-DELAWARE, INC., a Delaware corporation
(the “Borrower”), the lenders party hereto (collectively, the “Lenders”; and
each individually, a “Lender”), and BANK OF AMERICA, N.A., as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Borrower, certain lenders party thereto (the “Initial Lenders”),
the Administrative Agent, and certain other agents and lenders named therein
entered into that certain Amended and Restated Credit Agreement, dated as of
August 24, 2010 (as amended from time to time pursuant to the terms thereof, the
“Amended and Restated Credit Agreement”) pursuant to which the Initial Lenders
made certain loans and certain other extensions of credit to the Borrower; and

WHEREAS, the parties hereto intend to amend the Amended and Restated Credit
Agreement as set forth herein;

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1

DEFINITIONS

1.1 Certain Definitions. The following terms (whether or not underscored) when
used in this Amendment shall have the following meanings (such meanings to be
equally applicable to the singular and plural form thereof):

(a) “Amended and Restated Credit Agreement” shall have the meaning assigned to
such term in the recitals hereto.

(b) “Amendment Date” shall mean the first date on which all conditions set forth
in Section 3 of this Agreement are satisfied, which date was September 20, 2010.

1.2 Other Definitions. Unless otherwise defined or the context otherwise
requires, capitalized terms for which meanings are not provided herein shall
have the meanings ascribed such terms in the Amended and Restated Credit
Agreement.



--------------------------------------------------------------------------------

SECTION 2

AMENDMENTS

2.1 Amendment to Credit Agreement. Subject to the satisfaction of the closing
conditions set forth in Section 3 below, from and after the Amendment Date, the
Amended and Restated Credit Agreement is amended as follows:

(i) The definition “Amendment No. 1” shall be added in appropriate alphabetical
order to read as follows:

‘“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of
September 20, 2010, among the Borrower, the Lenders party thereto and Bank of
America, as Administrative Agent.’;

(ii) The definition of “Eligible Assignee” is amended by amending and restating
clause (d) thereof in its entirety to read as follows:

“(d) any other commercial bank, insurance company, investment or mutual fund
that is engaged in the business of making, purchasing, holding or investing in
commercial or bank loans and similar extensions of credit or a commercial
finance company, which Person, together with its Affiliates or Approved Funds,
have a combined capital and surplus or net asset value in excess of $750.0
million;”; and

(iii) The definition of “Loan Documents” is amended and restated in its entirety
to read as follows:

‘“Loan Documents” means this Agreement, each Note, the Guarantees, the Security
Documents and Amendment No. 1.”.

2.2 Effect of Amendment. Except as modified hereby, all of the terms and
provisions of the other Loan Documents remain in full force and effect. To the
extent that any conflict may exist between the provisions of this Amendment
No. 1 and the provisions of the Amended and Restated Credit Agreement, then this
Amendment No. 1 shall control.

SECTION 3

CLOSING CONDITIONS

3.1 Conditions Precedent. This Amendment No. 1 shall become effective as of the
Amendment Date upon receipt by the Administrative Agent of this Amendment No. 1,
duly executed by the Borrower, the Administrative Agent and the Required
Lenders.



--------------------------------------------------------------------------------

SECTION 4

MISCELLANEOUS

4.1 Amended Terms. The term “Credit Agreement” as used in each of the Loan
Documents shall hereafter mean the Amended and Restated Credit Agreement as
amended by this Amendment No. 1. Except as specifically amended hereby or
otherwise agreed, each of the Loan Documents are hereby ratified and confirmed
and shall remain in full force and effect according to their respective terms.

4.2 Loan Document. This Amendment No. 1 shall constitute a Loan Document under
the terms of the Amended and Restated Credit Agreement and shall be subject to
the terms and conditions thereof (including, without limitation, Sections 10.14
and 10.15 of the Credit Agreement).

4.3 Entirety. This Amendment No. 1 and the other Loan Documents embody the
entire agreement between the parties hereto and supersede all prior agreements
and understandings, oral or written, if any, relating to the subject matter
hereof.

4.4 Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment No. 1 by telecopy or electronic mail
shall be effective as an original and shall constitute a representation that an
original shall be delivered.

4.5 Fees. Notwithstanding anything to the contrary in the Amended and Restated
Credit Agreement, including without limitation Section 10.04 thereof, the
Borrower shall not be required to reimburse the Administrative Agent or any
other Agent or Lender, and shall not be liable, for any expenses (including fees
and expenses of counsel) incurred in connection with the preparation, execution
or delivery of this Amendment No. 1.

4.6 GOVERNING LAW. THIS AMENDMENT NO. 1 AND ALL ACTIONS ARISING UNDER THIS
AMENDMENT NO. 1 SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment No. 1 to be duly executed and delivered as of the date first above
written.

 

TOYS “R” US-DELAWARE, INC., as Borrower By:   /s/ F. Clay Creasey, Jr.   Name:  
F. Clay Creasey, Jr.   Title:   Executive Vice President – Chief Financial
Officer

[Amendment No. 1]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Kimberly D. Williams  
Name:   Kimberly D. Williams   Title:   Vice President

[Amendment No. 1]



--------------------------------------------------------------------------------

[                ],
as a Lender By:       Name:

[Amendment No. 1]